Ed F. McFaddin, Associate Justice, dissenting. The only point urged by the appellant on this appeal is, “The verdict and judgment are grossly excessive.” All other questions have been brushed aside. The verdict on the former trial is entirely beside the issue. That was another jury. The only question, here, is whether the verdict for Gunter is so grossly excessive as to shock the conscience. The Majority is holding that the $7,500.00 verdict rendered by the jury in this case is grossly excessive; and from that holding I dissent. This question of when a verdict is grossly excessive is one of the most perplexing problems that an appellate court has to consider. A trial jury views the plaintiff first hand, and determines the amount of the verdict; and, under our system of jurisprudence, that verdict should not be disturbed unless it is so grossly excessive as to shock the conscience of the appellate court. The right of trial by jury is guaranteed by our Constitution; and by the very nature of our government, trial by jury is a bulwark against oppression and radical changes; so an appellate court should consider the case most seriously before reducing any verdict. In deciding whether the verdict is grossly excessive, the evidence in support of the verdict must be given its strongest probative force. The Majority mentions that the plaintiff’s testimony is not corroborated by any medical evidence. It does not have to be corroborated. The plaintiff elected to state his testimony to the jury, who could observe him testify. His testimony is substantial, and corroboration is not necessary in considering the excessiveness of the jury’s verdict. The question is whether twelve fair-minded men, sitting as a jury, could have reached the figure of $7,500.00 from the evidence in this record. If they could, then the verdict should stand. If they could not have reached such a figure, then the verdict should not stand. But, at all events, the evidence in favor of the verdict must be given its strongest probative force. In this case, the verdict was for $7,500.00. The damage to Mr. Gunter’s car is stated by the Majority to be $1,200.00; and I accept that figure. That leaves $6,300.00 The Majority lists expense items of $32.50, $40.00, and $33.00; and these total $105.50. Deducting these from the $6,300.00 lan-o-aa a balance of $6,194.50. Now, here are the injuries that Mr. Gunter sustained which the Majority says are not worth $6,194.50: (1) Mr. Gunter suffered a cut over his eye which required seven stitches; (2) Mr. Gunter had a broken rib; (3) the collision occurred on February 3, 1959, and the case from which the present appeal comes was tried on April 4, 1961; and Mr. Gunter has suffered headaches from the time of the collision to the time of his testifying; (4) he is nervous and has been bothered by pains in his stomach, back, neck, and spine for over two years; (5) he has been unable to sleep more than two or three hours a night; and (6) he has been unable to work from the time of the collision to the time of his testifying, and if he has been able to work, his normal pay was $2.75 an hour when employed. I do not know how much the physical injuries and pain are worth; but it occurs to me that a man fifty-nine years of age, who suffers all of these injuries and had been unable to work for over two years, is certainly entitled to substantial damages. I could not say, as a matter of law, that $6,194.50 is excessive. Did Mr. Gunter have to show, not only that he was able to work, but also that work was available to him and that he could have worked except for the injuries and could have drawn a certain amount of money? If he had to show these latter matters, then anyone who was injured during a depression could not recover anything for his injuries. No: it is loss of the capacity to work that constitutes damages. In 15 Am. Jur. 502, “Damages” § 91, in discussing decreased earning capacity, the holdings are summarized: “Where disability to labor is established, a reasonable sum may be awarded therefor, irrespective of whether the injured person has any definite income, or is engaged in any occupation at the time.” See also 25 O. J. S. pp. 512 and 619, “Damages” §§ 40 and 87. Mr. Gunter was a carpenter and millwright, and testified that the pay for such work was $2.75 per hour. On the day of his injury, he had gone to Russellville to see about employment on a government job soon to begin. After he saw about the work he went to see about renting a house to be near the place of work. He certainly would not have been contemplating the renting of a house unless he had a reasonable expectation of getting the work. If Mr. Gunter had worked eight hours a day at $2.75 an hour, he would have earned $22.00 a day. Working five days a week, he would have earned $110.00 a week. If he had worked only one year of fifty weeks, he would have earned $5,500.00. Yet the Majority is holding as grossly excessive the verdict of $6,194.50 for all of his injuries, pain, suffering, inability to sleep, and inability to work over the two year period. I cannot agree with such a holding: and so I dissent.